UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2781



MARGIE O. KEIFFER, widow of Jacob E. Keiffer,

                                                        Petitioner,

          versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                        Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(96-147-BLA)


Submitted:   July 8, 1997             Decided:   September 10, 1997


Before HALL and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Margie O. Keiffer, Petitioner Pro Se. Christian P. Barber, Gary K.
Stearman, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of waiver

of overpayment of black lung benefits pursuant to 30 U.S.C.A.

§§ 901-945 (West 1986 & Supp. 1996). Our review of the record dis-

closes that the Board's decision is based upon substantial evidence
and is without reversible error. Accordingly, we affirm on the

reasoning of the Board. Keiffer v. DOWCP, No. 96-147-BLA (BRB). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2